            Case 2:20-cr-00180-PD Document 10 Filed 05/26/20 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                CRIMINAL         NO._20cr180
                                                                               5/26/20
                                                        DATE FILED:

RONALD AUSTIN                                           VIOLATION:
                                                        2l u.s.c.   $8a1(a)(l), (b)(lXC)
                                                        (distribution of cocaine - 3 counts)
                                                        2l u.s.c. $ 8al(a)(l), (bXl)(C)
                                                        (possession     with intent to distribute
                                                        cocaine - I count)
                                                        Notice of forfeiture

                                       INFORMA             N

                                          COUNT ONE

THE UNITED STATES ATTORNEY CHARGES THAT:

              On or about May 7,2019, in Philadelphia, in the Eastem District of Pennsylvania,

defendant

                                      RONALD AUSTIN

knowingly and intentionally distributed   a   mixture and substance containing a detectable amount

ofcocaine, a Schedule II controlled substance.

               In violation of Title 21. United States Code, Section 8al(a)(l), (bX1XC)'




                                                    I
            Case 2:20-cr-00180-PD Document 10 Filed 05/26/20 Page 2 of 7



                                          COUNT TWO

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

              On or about May 29.2019, in Philadelphia, in the Eastem District      of

Pennsylvania, defendant

                                      RONALD AUSTIN

knowingly and intentionally distributed   a   mixture and substance containing a detectable amount

ofcocaine, a Schedule II controlled substance.

               In violation of Title 21, United States Code, Section 8al(a)(l), (bX1XC).




                                                    2
           Case 2:20-cr-00180-PD Document 10 Filed 05/26/20 Page 3 of 7



                                       CO        THRI.]E

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

              On or about March 3, 2020, in Philadelphia, in the Eastern District   of

Pennsylvania, defendant

                                      RONALD AUSTIN

knowingty and intentionally distributed a mixture and substance containing a detectable amount

ofcocaine, a Schedule II controlled substance.

              In violation of Title 21, United States Code, Section 8al(a)(l), (bXlXC).




                                                 -)
           Case 2:20-cr-00180-PD Document 10 Filed 05/26/20 Page 4 of 7



                                        CO          FOIIR

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

              On or about March 12, 2020, in Bala Cynwyd, in the Eastem District    of

Pennsylvania, defendant

                                      RONALD AUSTIN

knowingly and intentionally possessed with intent to distribute a mixture and substance

containing a detectable amount ofcocaine, a Schedule II controlled substance.

               In violation of Title 21, United States Code, Section 8a1(a)(l), (bX1XC).




                                                4
            Case 2:20-cr-00180-PD Document 10 Filed 05/26/20 Page 5 of 7



                                       NOTICE OF F ORFEITURE

                                   FORFEITURE - 21 U.S.C. s 8s3

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

                  l.     As a result of the violation of Title 21, United States Code, Section

8a1(a)(l), set forth in this information, defendant

                                          RONALD AUSTIN

shall forfeit to the United States under Title 21, United States Code, Section 853:

                  (a)    any property used or intended to be used, in any manner or part, to

commit, or to facilitate the commission of, such violations; and

                  (b)    any property constituting, or derived from, proceeds obtained,

directly or indirectly, from the commission of such violations, including, but not limited to, the

sum of $5,800.

                  2.     Ifany olthe property described above as being subject to forfeiture,       as a


result ofany act or omission of the defendant:

                  (a)    cannot be located upon the exercise ofdue diligence;

                  (b)    has been transferred or sold to, or deposited   with   a   third person;

                  (c)    has been placed beyond       thejurisdiction ofthe Court;

                  (d)    has been substantially diminished in value; or

                  (e)    has been commingled     with other property which cannot be subdivided

                  without difficuttY

it is the intent ofthe United   States, pursuant to   Title 21, United States Code, Section 853(p), to

seek forfeiture   ofany property olsaid defendant up to the value of said propety listed above        as



                                                       5
            Case 2:20-cr-00180-PD Document 10 Filed 05/26/20 Page 6 of 7




being subject to forfeiture.

        All pursuant to Title 21, United   States Code, Section 853.




                                                                              (

                                                       h,                ,L
                                                              . McSW
                                                United States Attorney




                                                   6
      No._ _ _ _ _ _ _ _ _ _

      UNITED STATES DISTRICT COURT

                                Eastern District of Pennsylvania

                                           Criminal Division


                    THE UNITED STATES OF AMERICA
                                                              vs.

                                               RONALD AUSTIN


                                            INFORMATION

                                        Counts
        21 U.S.C. § 841(a)(1), (b)(1)(C) (distribution of cocaine – 3 counts)
21 U.S.C. § 841(a)(1), (b)(1)(C) (possession with intent to distribute cocaine- 1 count)
                                  Notice of forfeiture

                                                    A true bill.

                             _____________________________________________________________________
                                                    Foreman

                 Filed in open court this _________________________________day,
                       Of ________________________A.D. 20_____________
                   __________________________________________________________________________________________
                                                                                                                Case 2:20-cr-00180-PD Document 10 Filed 05/26/20 Page 7 of 7




                                                      Clerk

                                        Bail, $___________________________
